PER CURIAM.
This is an appeal from an adjudication of delinquency for the offense of battery. Appellant contends that the trial court erred in denying his motion to dismiss because the amended petition was not filed within 45 days from the date he was taken into custody as required by Section 39.-05(6), Florida Statutes. We agree and reverse.
Although the original petition was filed within the 45-day period, the state had alleged the wrong victim and filed the amended petition changing the name of the victim. The filing of the amended petition after the 45-day period is violative of the above statute. As the state has conceded in its brief, this case is controlled by J.H. v. State, 424 So.2d 928 (Fla. 1st DCA 1983), and the appellant is entitled to reversal.
Accordingly, we reverse and remand with directions to discharge the appellant.
NIMMONS, ALLEN and WOLF, JJ., concur.